Exhibit 10.2

 

ADVISORY AGREEMENT

 

This Advisory Agreement (this “Agreement”) is made and entered into as of April
1, 2004, by and between Samsonite Corporation, a Delaware corporation (the
“Company”) and Bain Capital, Ltd, an English limited company (the “Advisor”).

 

WHEREAS, the Company, Bain Capital (Europe) LLC, a Delaware limited liability
company (“Bain”), an affiliate of the Advisor, ACOF Management, L.P., a Delaware
limited partnership (“Ares”), and Ontario Teachers’ Pension Plan Board (together
with Bain and Ares, the “Investors”) are parties to a Recapitalization Agreement
dated May 1, 2003 (the “Recapitalization Agreement”);

 

WHEREAS, prior to completion of the negotiation of the transactions contemplated
by the Recapitalization Agreement, the Investors notified the Company that
following completion of such transactions they would be requesting, subject to
approval of the Company’s board of directors (the “Board”), that the Company
enter into advisory agreements with each of the Investors or its designee (the
“Agreements”);

 

WHEREAS, the shareholders of Samsonite Corporation, in the proxy statement
mailed to the shareholders of the Company seeking approval of the transactions
contemplated by the Recapitalization Agreement, were informed of the Investors’
intentions;

 

WHEREAS, the management of the Company has availed itself of the services of
certain of the Investors since July 31, 2003, subject to the subsequent
ratification by the Board and its approval of the Agreements;

 

WHEREAS, the Board desires to ratify management’s use of the services of certain
of the Investors prior to the date hereof and to retain the Advisors with
respect to the services described herein;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

 

1.             Term.  Subject to the provisions for termination set forth
herein, this Agreement shall be in effect for a maximum five-year term
commencing as of July 31, 2003 (the “Effective Date”) and ending on the fifth
anniversary of the Effective Date (the “Term”); provided, however, the Term
shall terminate at such time as the Advisor and its affiliates no longer hold at
least 33% of the capital stock of the Company that they owned as of the date of
the closing of the transactions under the Recapitalization Agreement.  If the
Advisor has acted with willful misconduct or gross negligence in the performance
of material services for the Company hereunder or if the Advisor has materially
breached its obligations hereunder, the Board may terminate this Agreement;
provided, however, that such misconduct or gross negligence shall not have been
cured and shall be continuing for more than 30 days after receipt by the Advisor
from the Board of written notice detailing such misconduct or gross negligence.

 

2.             Services.  Commencing on the Effective Date, the Advisor shall
perform or cause to be performed such services for the Company and its
subsidiaries as mutually agreed by the Advisor and the Company (the “Services”),
which may include, without limitation, the following:

 

(a)           general executive and management services;

 

(b)           services in obtaining and arranging equity, debt and lease
financing and support, identification, negotiation and analysis of financing
alternatives, including, without limitation, in connection with mergers,
acquisitions, divestitures, capital expenditures and refinancing of existing
indebtedness;

 

(c)           finance functions, including assistance in the preparation of
financial projections, and monitoring of compliance with financing agreements;

 

(d)           marketing functions, including monitoring of marketing plans and
strategies;

 

(e)           human resource functions, including searching and hiring of
executives; and

 

(f)            other services for the Company and its subsidiaries upon which
the Board and the Advisor may agree from time to time.

 

3.             Advisory Fee.

 

(a)           During the Term, the Advisor and/or its designees shall receive an
aggregate sum of $500,000 per annum (prorated for partial years), plus VAT where
applicable, payable by the Company on a quarterly basis in advance (each an
“Advisory Fee” and collectively the “Advisory Fees”) (except for the first two
quarterly payments which shall be paid within 30 days of presentation of an
invoice for the Advisory Fees from the Advisor to the Company); provided that
the parties to this Agreement agree to work in good faith to structure the
transactions contemplated by this Agreement in a manner tax-efficient for all
parties to the

 

2

--------------------------------------------------------------------------------


 

extent reasonably practicable.  The Advisory Fees are intended to be a flat fee
and, as such, shall be payable by the Company to the Advisor irrespective of the
actual level of services provided.  In addition, the Company shall reimburse the
reasonable out-of-pocket expenses (“Expenses”) of the Advisor and/or their
affiliates incurred in connection with the Services subject to the receipt of
reasonable supporting documentation satisfactory to the Company in its
reasonable discretion.  All Advisory Fees or other sums or consideration payable
by the Company to the Advisor pursuant to or in connection with this Agreement
are inclusive of associated VAT save that an amount equal to VAT paid by the
Advisor on Expenses shall be reimbursed by the Company in addition to such
Expenses to the extent that VAT on such Expenses is irrecoverable for the
Advisor (by credit, set off, reimbursement or otherwise).

 

(b)           Notwithstanding the forgoing four sentences, if the Company is
prohibited from paying any portion of the Advisory Fees pursuant to the Credit
Agreement dated July 31, 2003 between the Company, Samsonite Europe N.V.,
General Electric Capital Corporation, KBC Bank N.V., GECC Capital Markets Group,
Inc., and certain other parties thereto (the “Credit Agreement”) the non-payment
of such portion shall not constitute a default and such portion shall be paid to
the Advisor immediately upon such dates as such payment is no longer prohibited
pursuant to the Credit Agreement and such unpaid portion of the Advisory Fees
shall accrue interests at a rate of 8% per annum (the “Accrued Advisory Fees”);

 

4.             Personnel.  The Advisor shall provide and devote to the
performance of this Agreement such partners, employees and agents of the Advisor
as the Advisor shall deem appropriate to the furnishing of the Services.

 

5.             Liability.  Neither the Advisor nor any of its affiliates,
partners, members, employees or agents (collectively, the “Advisor Group”) shall
be liable to the Company or its subsidiaries or any of their affiliates for any
loss, liability, damage or expense (including attorney’s fees and expenses)
(collectively, a “Loss”) arising out of or in connection with the performance of
services contemplated by this Agreement, except to the extent any such Loss
results from the gross negligence, willful misconduct or bad faith of any member
of the Advisor Group as determined in a final, non-appealable order by a court
of competent jurisdiction.  The Advisor makes no representations or warranties,
express or implied, in respect of the Services to be provided by the Advisor
Group.  Except as the Advisor may otherwise agree in writing after the date
hereof and subject to Section 7 hereof: (i) each member of the Advisor Group
shall have the right to, and shall have no duty (contractual or otherwise) not
to, directly or indirectly: (A) engage in the same or similar business
activities or lines of business as the Company or its subsidiaries or any of
their affiliates and (B) do business with any client or customer of the Company
or its subsidiaries or any of their affiliates; (ii) no member of the Advisor
Group shall be liable to the Company or its subsidiaries or affiliates for
breach of any duty (contractual or otherwise) by reason of any such activities
or of such person’s participation therein; and (iii) in the event that any
member of the Advisor Group acquires knowledge of a potential transaction or
matter (but only to the extent such Advisor acquires such knowledge outside his
capacity as such an Advisor under this Agreement) that may be a corporate
opportunity for both the Company or any of its subsidiaries or any of their
affiliates, on the one hand, and the Advisor, on the other hand, or any other
person, no member of the

 

3

--------------------------------------------------------------------------------


 

Advisor Group shall have any duty (contractual or otherwise) to communicate or
present such corporate opportunity to the Company or its subsidiaries or any of
their affiliates and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company, its subsidiaries or any of their
affiliates for breach of any duty (contractual or otherwise) by reasons of the
fact that any member of the Advisor Group directly or indirectly pursues or
acquires such opportunity for itself, directs such opportunity to another
person, or does not present such opportunity to the Company, its subsidiaries or
any of their affiliates.  In no event will any of the parties hereto be liable
to any other party hereto for any indirect, special, incidental or consequential
damages, including lost profits or savings, whether or not such damages are
foreseeable, or in respect of any liabilities relating to any third party claims
(whether based in contract, tort or otherwise) other than for the Claims (as
defined in Section 7 below) relating to the Services which may be provided by
the Advisor hereunder.

 

6.             Indemnity.  The Company and its subsidiaries shall defend,
indemnify and hold harmless each member of the Advisor Group from and against
any and all Losses (including, without limitation, attorneys’ fees) arising from
any claim by any person with respect to, or in any way related to, this
Agreement (collectively, “Claims”) resulting from any act or omission of any
member of the Advisor Group, except to the extent such Claims are the result of
gross negligence, bad faith or willful misconduct by any member of the Advisor
Group as determined in a final, non-appealable order by a court of competent
jurisdiction.  The Company and its subsidiaries shall defend at its own cost and
expense any and all suits or actions (just or unjust) which may be brought
against the Company or its subsidiaries and any member of the Advisor Group or
in which any member of the Advisor Group may be impleaded with others upon any
Claims, or upon any matter, directly or indirectly, related to or arising out of
this Agreement or the performance hereof by the Advisor Group, except to the
extent such damage shall be proven to be the direct result of gross negligence,
bad faith or willful misconduct by any member of the Advisor Group as determined
in a final, non-appealable order by a court of competent jurisdiction, to which
extent the Advisor shall reimburse the Company for the costs of defense and
other costs incurred by the Company associated therewith.  The Company shall be
liable for reasonable fees and expenses of no more than one counsel (in addition
to local counsel) in connection with the defense of indemnifiable damages
hereunder, except that the Company shall be liable for the fees and expenses of
additional separate counsel to the extent the member of the Advisor Group
concludes reasonably, based upon advice of counsel, that (a) a conflict of
interest exists between the member of the Advisor Group and the Company or
another member of the Advisor Group or (b) the named parties to such action
include both the Company and the member of the Advisor Group and there may be
one or more legal defenses available to such member of the Advisor Group which
are not available to the Company, or available to the Company, but the assertion
of which would be adverse to the interests of the Company.

 

7.             Confidentiality.  All material non-public information concerning
the Company which is given to the Advisor in its capacity as such,  or to its
directors, officers, employees, agents, advisors (including, without limitation,
attorneys, accountants, consultants, bankers and financial advisors) or other
person associated with or acting on behalf of any such person in such person’s
capacity as such (collectively, “Representatives”), by the Company or its
Representatives from time to time will be used solely in the course of the
performance of the Advisor’s services hereunder or, in the case of any of such
person who is also an officer and/or director of the Company, in such

 

4

--------------------------------------------------------------------------------


 

person’s capacity as an officer and/or director of the Company.  Except as
contemplated by this Agreement or as otherwise required by applicable law or
judicial, regulatory or securities exchange process, the Advisor will not
disclose any material non-public information so provided to it to a third party
without the Company’s consent, which shall not be unreasonably withheld or
delayed.

 

8.             Severability.  Should any provision of this Agreement be or
become invalid in whole or in part or should this Agreement or any provision
thereof be or become incomplete, this shall not affect the validity of the
remaining provisions hereof. In lieu of the invalid provision or in order to
cure any incompleteness, a provision shall apply which, to the extent legally
permissible, comes as close as possible to what the parties had intended or
would have agreed upon, if they had been aware of the invalidity or
incompleteness.

 

9.             Notices.  All notices hereunder shall be in writing and shall be
delivered personally or mailed by first class mail, postage prepaid, addressed
to the parties as follows:

 

To the Company:

 

Samsonite Corporation

11200 East 45th Street

Denver, Colorado 80239

Facsimile: (303) 373-6606

Attn: General Counsel

 

To the Advisor:

 

Bain Capital, Ltd.

Devonshire House,

Mayfair Place

London, W1J 8AJ

ENGLAND

Facsimile:  +44-(0)20-7514-5250

Att:                           Ferdinando Grimaldi

Melissa Wong

 

10.           Assignment.  Neither party may assign any obligations hereunder to
any other party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided that the Advisor may,
without consent of the Company, assign its rights and obligations under this
Agreement to any of its affiliates, including without limitation affiliated
investment funds.  The assignor shall remain liable for the performance of any
assignee.

 

11.           Successors.  This Agreement and all the obligations and benefits
hereunder shall inure to the successors and assigns of the parties.

 

5

--------------------------------------------------------------------------------


 

12.           Counterparts.  This Agreement may be executed and delivered by
each party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which taken together shall
constitute but one and the same agreement.

 

13.           Entire Agreement; Modification; Governing Law, Dispute
Resolution.  The terms and conditions hereof constitute the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersede all previous communications, either oral or written,
representations or warranties of any kind whatsoever, except as expressly set
forth herein.  The parties to this Agreement may amend its terms and conditions,
however, no modifications of this Agreement nor waiver of the terms or
conditions thereof shall be binding upon either party unless approved in writing
by an authorized representative of such party.  All issues concerning this
agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New
York.

 

14.           Joint and Several Liability.  Each obligation described herein of
the Company shall be a joint and several obligation of the Company and its
subsidiaries.  If requested by the Advisor, then the Company shall cause any of
its respective subsidiaries to sign a counterpart signature page to this
Agreement to evidence such joint and several liability.

 

*     *     *     *     *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SAMSONITE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BAIN CAPITAL, LTD

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------